DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language “a processor-readable storage medium” of claims 17-20 has a scope that includes a transitory storage medium such as, for example, a carrier wave.  See Specification, e.g. paragraphs 19, 63.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106232420 to Nakamura et al. (Nakamura) in view of WO 2021/047939 to Draak (Draak).

	Regarding claim 1, Nakamura discloses a method for operating a wireless charging device, comprising:
	providing a charging current to a resonant circuit when a receiving device is present on a surface of the wireless charging device (Nakamura, e.g., Fig. 1 and 
	providing a zero-crossing signal that includes edges corresponding to transitions of a voltage measured across the resonant circuit through a zero volt level or to transitions of a current in the resonant circuit through a zero ampere level (Nakamura, e.g., Figs. 6a-c and paragraphs 73-85; see Fig. 6b in particular);
	providing a measurement slot (Nakamura, e.g., Figs. 6a-c and paragraphs 73-85; see Figs. 6b-c in particular, measurement time slots indicated by T1, T2, T3, T4); and
	determining whether an object other than the receiving device is present on a surface of the wireless charging device based on measurements of samples of voltage or current captured based on timing provided by the zero-crossing signal, wherein the samples are captured during the measurement slot (Nakamura, e.g., Figs. 6a-cand paragraphs 73-85; see paragraph 78 in particular, the waveform S3 shown in Fig. 6(c) schematically shows the output value from the foreign matter detector 460 (the value of the induced voltage generated in the second coil 478); if there is a foreign matter, the value of the induced voltage (waveform S3) changes; it is at least implicit in Nakamura’s arrangement that voltage S3 is sampled in order to determine whether an object other than the receiving device is present on a surface of the wireless charging device; also note that S3 is measured based on timing provided by the zero-crossing signal of Fig. 6B).

by decreasing or terminating the charging current for a period of time.  In related art, Draak discloses providing a measurement slot by decreasing or terminating the charging current for a period of time (Draak, e.g., page 20, line 33 to page 21, line 20; also see Fig. 7 and page 21, line 21 to page 22, line 2; during the FOD intervals, the power signal may be maintained at zero or below a level where the magnetic field will not interfere with the FOD tests to any unacceptable level; also see Draak, e.g., page 17, line 12 to page 18, line 25).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nakamura such that the time slot is provided by decreasing or terminating the charging current for a period of time.  In this way, interference with the foreign object detection can be mitigated as disclosed by Draak.

	Regarding claim 2, Nakamura in view of Draak discloses wherein the zero volt level corresponds to a current amplitude midway between maximum and minimum amplitudes of an alternating current (AC) measured in the resonant circuit (see Nakamura in view of Draak as applied to claim 1, Nakamura, e.g., Fig. 6a and paragraphs 74-75; see paragraph 75 in particular, alternatively, the induced current generated by the magnetic field detector 480 may be measured, and the period of time when the induced current is equal to or lower than the prescribed value may be regarded as a period of time when the intensity of the magnetic field is equal to or lower than a prescribed value).

	Regarding claim 3, Nakamura in view of Draak discloses wherein the zero volt level corresponds to a voltage level midway between maximum and minimum amplitudes of an AC voltage measured across the resonant circuit (see Nakamura in view of Draak as applied to claim 1, Nakamura, e.g., Fig. 6a and paragraphs 74-75; see paragraph 74 in particular, point P1 in Fig. 6(a) indicates a time of a so-called zero crossing when the induced voltage generated in the magnetic field detector 480 becomes 0V).

	Regarding claim 6, Nakamura in view of Draak as applied to claim 1 is not relied upon as explicitly disclosing determining that the object other than the receiving device is present on the surface of the wireless charging device based on a Q factor of the resonant circuit, wherein the Q factor of the resonant circuit is indicated by a plurality of the samples of voltage or current.  Nakamura further discloses that determining that the object other than the receiving device is present on the surface of the wireless charging device based on a Q factor of the resonant circuit is known (Nakamura, e.g., 

	Regarding claim 9, Nakamura discloses a charging device, comprising:
	a resonant circuit comprising a transmitting coil (Nakamura, e.g., Fig. 1 and paragraphs 40-45; power transmission coil 450);
a driver circuit configured to provide a charging current to the resonant circuit (Nakamura, e.g., Fig. 1 and paragraphs 40-45; the high frequency power device 310);
	a zero-crossing detector configured to provide a zero-crossing signal that includes edges corresponding to transitions of a voltage measured across the resonant circuit through a zero volt level or corresponding to transitions of a current in the resonant circuit through a zero ampere level (Nakamura, e.g., Figs. 6a-cand paragraphs 73-85; see Fig. 6b in particular; it is at least implicit in Nakamura’s arrangement that control device 485 for enabling/disabling foreign matter detection in accordance with signal of Fig. 6b includes circuitry generating the appropriate control signals; such circuitry constitutes a zero-crossing detector; see paragraphs 77, 81 in particular); and
	a controller (Nakamura, e.g., Fig. 5, control device 485) configured to:
		cause the driver circuit to provide the charging current to the resonant circuit when a receiving device is present on a surface of the charging device (Nakamura, e.g., paragraphs 63-64, the control device 485 operates to enable or disable power transmission between the power receiving unit 210 and the power transmitting unit 410; when no foreign matter is present the control device 485 enables power transmission; when foreign matter is present the control device 485 disables power transmission);
		provide a measurement slot (Nakamura, e.g., Figs. 6a-cand paragraphs 73-85; see Figs. 6b-c in particular, measurement time slots indicated by T1, T2, T3, T4; see paragraph 77 in particular); and
determine whether an object other than the receiving device is present on a surface of the charging device based on measurements of samples of voltage or current captured based on timing provided by the zero-crossing signal, wherein the samples are captured during the measurement slot (Nakamura, e.g., Figs. 6a-cand paragraphs 73-85; see paragraph 78 in particular, the waveform S3 shown in Fig. 6(c) schematically shows the output value from the foreign matter detector 460 (the value of the induced voltage generated in the second coil 478); if there is a foreign matter, the value of the induced voltage (waveform S3) changes; it is at least implicit in Nakamura’s arrangement that voltage S3 is sampled in order to determine whether an object other than the receiving device is present on a surface of the wireless charging device; also note that S3 is measured based on timing provided by the zero-crossing signal of Fig. 6B; also see paragraphs 63-64).

	Nakamura discloses that the control device 485 is configured to provide a measurement slot as discussed above, but is not relied upon as explicitly disclosing that the time slot is provided by causing the driver circuit to decrease or terminate the charging current for a period of time.  In related art, Draak discloses providing a measurement slot by decreasing or terminating the charging current for a period of time (Draak, e.g., page 20, line 33 to page 21, line 20; also see Fig. 7 and page 21, line 21 to page 22, line 2; during the FOD intervals, the power signal may be maintained at zero or below a level where the magnetic field will not interfere with the FOD tests to any unacceptable level; also see Draak, e.g., page 17, line 12 to page 18, line 25).  It would have been obvious before the effective filing date of the claimed invention to a person .

	Claim 10 recites wherein the zero volt level corresponds to a current amplitude midway between maximum and minimum amplitudes of an alternating current (AC) measured in the resonant circuit and claim 11 recites wherein the zero volt level corresponds to a voltage level midway between maximum and minimum amplitudes of an AC voltage measured across the resonant circuit.  Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Draak for reasons analogous to those set forth above in connection the rejection of claims 2-3, respectively.

	Claim 17 recites a processor-readable storage medium having instructions stored thereon which, when executed by at least one processor of a processing circuit, cause the processing circuit to:
	provide a charging current to a resonant circuit when a receiving device is present on a surface of a wireless charging device;
	provide a zero-crossing signal that includes edges corresponding to transitions of a voltage measured across the resonant circuit through a zero volt level or to transitions of a current in the resonant circuit through a zero ampere level;
	provide a measurement slot by decreasing or terminating the charging current for a period of time; and
	determine whether an object other than the receiving device is present on a surface of the wireless charging device based on measurements of samples of voltage or current captured based on timing provided by the zero-crossing signal, wherein the samples are captured during the measurement slot,
and is rejected under 35 U.S.C. 103 as being unpatenable over Nakamura in view of Draak for reason analogous to those set forth above in connection with claim 9, recognizing that control device 485 may implement software processing for implementing its associated functions (Nakamura, e.g., paragraph 106).

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Draak, and further in view of WO 2018/004120 to Chae et al. (Chae).

	Regarding claim 4, Nakamura in view of Draak is not relied upon as explicitly disclosing determining that the object other than the receiving device is present on the surface of the wireless charging device based on a rate of decrease in voltage or current measured using the samples of voltage or current.  Chae discloses determining that the object other than the receiving device is present on the surface of the wireless charging device based on a rate of decrease in voltage or 

	Regarding claim 12, Nakamura in view of Draak is not relied upon as explicitly disclosing wherein the controller is further configured to: determine that the object other than the receiving device is present on the surface of the charging device based on a rate of decrease in voltage or current measured using the samples of voltage or current.  Chae discloses determining that the object other than the receiving device is present on the surface of the wireless charging device based on a rate of decrease in voltage or current measured using the samples of voltage or current (Chae, e.g., Abstract).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nakamura in view of Draak such that the controller is further configured to: determine that the object other than the receiving device is present on the surface of the charging device based on a rate of decrease in voltage or current measured using the samples of voltage or current.  In this way, in the manner 

	Regarding claim 18, Nakamura in view of Draak is not relied upon as explicitly disclosing wherein the instructions further cause the processing circuit to: determine that the object other than the receiving device is present on the surface of the wireless charging device based on a rate of decrease in energy, voltage or current measured using the samples of voltage or current.  Chae discloses determining that the object other than the receiving device is present on the surface of the wireless charging device based on a rate of decrease in voltage or current measured using the samples of voltage or current (Chae, e.g., Abstract).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nakamura in view of Draak such that the instructions further cause the processing circuit to: determine that the object other than the receiving device is present on the surface of the wireless charging device based on a rate of decrease in voltage or current measured using the samples of voltage or current.  In this way, in the manner disclosed by Chae, detection of a foreign object can be performed more effectively (Chae, e.g., Abstract).

	


Claims 5-6, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Draak, and further in view of US 2014/0084857 to Liu et al. (Liu)

	Regarding claim 5, Nakamura in view of Draak is not relied upon as explicitly disclosing determining that the object other than the receiving device is present on the surface of the wireless charging device based on a rate of decrease of energy stored in the resonant circuit, wherein the energy stored in the resonant circuit is indicated by the samples of voltage or current.  Liu discloses that after the external power source is removed, the energy stored in the resonant tank circuit will oscillate between the detection coil and the capacitor (Liu, e.g., paragraph 38).  Liu discloses that the energy will decay with time due to the power dissipation within the detection coil, the capacitor, and any other parasitic components (e.g. PCB-traces or wires) (Liu, e.g., paragraph 38). Liu discloses that as the power dissipation in the resonant circuit itself is normally low (if the detection coil and the capacitor both have low internal resistance), the amplitude of the oscillation is relatively high and the duration of the oscillation is relatively long (Liu, e.g., paragraph 38).  On the other hand, as illustrated in FIG. 2(b), when a metal object is proximately disposed to the detection coil 204 and is inside the electromagnetic field generated by the detection coil, an eddy current is induced in the metal object, thereby causing the response of the resonant tank circuit to decay more quickly, compared to when there is no foreign object (Liu, e.g., paragraph 38).  It is at least implicit in Liu’s disclosure at paragraphs 38-39 that the rate of decrease of energy stored in the resonant circuit is increased when a foreign 

	Regarding claim 6, Nakamura in view of Draak is not relied upon as explicitly disclosing determining that the object other than the receiving device is present on the surface of the wireless charging device based on a Q factor of the resonant circuit, wherein the Q factor of the resonant circuit is indicated by a plurality of the samples of voltage or current.  Liu discloses determining that the object other than the receiving device is present on the surface of the wireless charging device based on a Q factor of the resonant circuit, wherein the Q factor of the resonant circuit is indicated by a plurality of the samples of voltage or current (Liu, e.g., Figs. 2a-b and paragraphs 38-40).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nakamura in view of Draak to include determining that the 

	Regarding claim 13, Nakamura in view of Draak is not relied upon as explicitly disclosing wherein the controller is further configured to: determine that the object other than the receiving device is present on the surface of the charging device based on a rate of decrease of energy stored in the resonant circuit, wherein the energy stored in the resonant circuit is indicated by the samples of voltage or current.  Liu discloses that after the external power source is removed, the energy stored in the resonant tank circuit will oscillate between the detection coil and the capacitor (Liu, e.g., paragraph 38).  Liu discloses that the energy will decay with time due to the power dissipation within the detection coil, the capacitor, and any other parasitic components (e.g. PCB-traces or wires) (Liu, e.g., paragraph 38). Liu discloses that as the power dissipation in the resonant circuit itself is normally low (if the detection coil and the capacitor both have low internal resistance), the amplitude of the oscillation is relatively high and the duration of the oscillation is relatively long (Liu, e.g., paragraph 38).  On the other hand, as illustrated in FIG. 2(b), when a metal object is proximately disposed to the detection coil 204 and is inside the electromagnetic field generated by the detection coil, an eddy current is induced in the metal object, thereby causing the response of the resonant tank circuit to decay more quickly, compared to when there is 

	Regarding claim 14, Nakamura in view of Draak is not relied upon as explicitly disclosing wherein the controller is further configured to: determine that the object other than the receiving device is present on the surface of the charging device based on a Q factor of the resonant circuit, wherein the Q factor of the resonant circuit is indicated by a plurality of the samples of voltage or current.  Liu discloses determining that the object other than the receiving device is present on the surface of the wireless charging device based on a Q factor of the resonant circuit, wherein the Q factor of the resonant circuit is indicated by a plurality of the samples of 

	Regarding claim 18, Nakamura in view of Draak is not relied upon as explicitly disclosing wherein the instructions further cause the processing circuit to: determine that the object other than the receiving device is present on the surface of the wireless charging device based on a rate of decrease in energy, voltage or current measured using the samples of voltage or current.  Liu discloses that after the external power source is removed, the energy stored in the resonant tank circuit will oscillate between the detection coil and the capacitor (Liu, e.g., paragraph 38).  Liu discloses that the energy will decay with time due to the power dissipation within the detection coil, the capacitor, and any other parasitic components (e.g. PCB-traces or wires) (Liu, e.g., paragraph 38). Liu discloses that as the power dissipation in the resonant circuit itself is normally low (if the detection coil and the capacitor both have low internal resistance), the amplitude of the oscillation is relatively high and the duration of the oscillation is relatively long (Liu, e.g., paragraph 38).  On 

	Regarding claim 19, Nakamura in view of Draak is not relied upon as explicitly disclosing wherein the instructions further cause the processing circuit to: determine that the object other than the receiving device is present on the surface of the wireless charging device based on a Q factor of the resonant circuit, wherein the Q factor of the resonant circuit is indicated by a plurality of the samples of voltage or current.  Liu discloses determining that the object other than the receiving device is present on the surface of the wireless charging device based on a Q factor of the resonant circuit, wherein the Q factor of the resonant circuit is indicated by a plurality of the samples of voltage or current (Liu, e.g., Figs. 2a-b and paragraphs 38-40).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Nakamura in view of Draak such the instructions further cause the processing circuit to: determine that the object other than the receiving device is present on the surface of the wireless charging device based on a Q factor of the resonant circuit, wherein the Q factor of the resonant circuit is indicated by a plurality of the samples of voltage or current.  In this way, in the manner disclosed by Liu, a change in the Q-factor can be used to detect the presence of a foreign object (Liu, e.g., paragraph 40).

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim language of claims 17-20 is amended to clarify that the storage medium is a non-transitory storage medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	W. Shi, F. Grazian, J. Dong, T. B. Soeiro and P. Bauer, "Detection of Metallic Foreign Objects and Electric Vehicles Using Auxiliary Coil Sets for Dynamic Inductive Power Transfer Systems," 2020 IEEE 29th International Symposium on Industrial Electronics (ISIE), 2020 relates toa  method of electric vehicles detection (EVD) and foreign objects detection (FOD) for dynamic inductive power transfer (DIPT) systems.

	L. Lan et al., "Foreign Object Detection for Wireless Power Transfer," 2018 2nd URSI Atlantic Radio Science Meeting (AT-RASC), 2018 relates to foreign object detection (FOD) methods for MHz wireless power transfer (WPT) systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863